TECHNOLOGY DEVELOPMENT REDEVELOPMENT Mid-America Apartment Communities, Inc. Institutional Investor Day Raleigh, NC September 10, 2007 PORTFOLIO QUALITY Mid-America Apartment Communities, Inc. - Institutional Investor Day - Raleigh, NC - September 10, 2007 TECHNOLOGY DEVELOPMENT REDEVELOPMENT PORTFOLIO QUALITY INVESTOR UPDATE Mid-America Apartment Communities, Inc. Institutional Investor Day Raleigh, NC September 10, 2007 Mid-America Apartment Communities, Inc. - Institutional Investor Day - Raleigh, NC - September 10, 2007 High quality portfolio § Sunbelt/High Growth region focus § Average age 14 years § Since 2001…$602 MM acquired at average age of 5.3 years, $73 MM sold at average age of 24.8 year Strong operating platform § High use of technology § Stable, experienced management § Out-performance record Strong balance sheet § Debt/Market cap of 42% § Growth capacity § Solid dividend payout ratio Experienced management § Strong record of value creation § Stable management team § Strong board of directors Strong Public Company Platform Mid-America Apartment Communities, Inc. - Institutional Investor Day - Raleigh, NC - September 10, 2007 Fund Management/ Joint Ventures Value Add New Development Acquisitions Property Management Asset Management Portfolio Strategy Focus on High-Growth Region Top Tier Shareholder Performance Value Creation Process Mid-America Apartment Communities, Inc. - Institutional Investor Day - Raleigh, NC - September 10, 2007 Research driven approach to selecting High Growth markets within the Sunbelt region Demand/ Supply Lower Cap Rates Higher NAV Higher Liquidity Affordability Household formation New renter households Projected new apartment supply Institutional capital markets; higher liquidity and interest Household growth focused on job centers Larger markets; more transactions and research focus Market size (capital appeal and risk) Average home price for markets; our biggest “competitor” Average median income for market Spread between rent and mortgage payment Research Based Capital Allocation Mid-America Apartment Communities, Inc. - Institutional Investor Day - Raleigh, NC - September 10, 2007 Acquisitions § Extensive network § High deal flow § Competitive advantage Fund Management § Value add investments § Monetize platform value New Development/Lease-Up § Unique value add opportunities § Attractive returns § Pipeline of 1,500 units/$118 MM External Growth Platform Mid-America Apartment Communities, Inc. - Institutional Investor Day - Raleigh, NC - September 10, 2007 Sophisticated Platform § New technology § Yield management § Competitive advantage Redevelopment § Significant opportunity § Unique approach New Initiatives § Fully automated leasing § Inventory management Operating Platform Mid-America Apartment Communities, Inc. - Institutional Investor Day - Raleigh, NC - September 10, 2007 Strong balance sheet § Conservative business strategy § Competitive use of leverage § 81% of debt is fixed, swapped or hedged Strong coverage ratios § Fixed charge ratio of 2.2 to sector average of 2.3 § Dividend/AFFO relationship one of best in sector Attractive Investment Opportunity Mid-America Apartment Communities, Inc. - Institutional Investor Day - Raleigh, NC - September 10, 2007 Competitive Operating Results § More robust market profile § Improved operating platform Superior FFO Results § Steady growth § Disciplined investment protocols Attractive Investment Opportunity Mid-America Apartment Communities, Inc. - Institutional Investor Day - Raleigh, NC - September 10, 2007 § Significant discount to sector average pricing § Spread between bi-coastal and large development platforms is too large, especially when considering relative risks § We believe MAA will continue to deliver competitive internal and FFO growth performance § Achieving sector average pricing drives 36% upside opportunity Attractive Investment Opportunity Mid-America Apartment Communities, Inc. - Institutional Investor Day - Raleigh, NC - September 10, 2007 1. Sophisticated operating platform…competitive regional advantage 2. Solid upside opportunity for internal growth 3. Steady new growth prospects 4. Quality properties 5. Solid management team; strong execution capabilities Key Takeaway Points Mid-America Apartment Communities, Inc. - Institutional Investor Day - Raleigh, NC - September 10, 2007 ü Experienced Public Company Platform ü Portfolio Well Positioned ü Strong Operating Platform ü Disciplined Capital Allocation ü Solid Balance Sheet ü Strong Coverage Ratios ü Attractive Investment ü Proven Performer Summary Mid-America Apartment Communities, Inc. - Institutional Investor Day - Raleigh, NC - September 10, 2007 TECHNOLOGY DEVELOPMENT REDEVELOPMENT PORTFOLIO QUALITY TECHNOLOGY Mid-America Apartment Communities, Inc. Institutional Investor Day Raleigh, NC September 10, 2007 Mid-America Apartment Communities, Inc. - Institutional Investor Day - Raleigh, NC - September 10, 2007 BUSINESS/TECHNOLOGY ENVIRONMENT Shelton Barron Senior Vice President, MIS Mid-America Apartment Communities, Inc. - Institutional Investor Day - Raleigh, NC - September 10, 2007 1. IT strategy - What is it, and how do we identify and addvalue? 3. How do we manage technological change in theorganization? 5. Where have we deployed technology in the past tocreate value? 7. Where is technology currently adding value at MAA,and where do we expect it to? IT Presentation Overview Mid-America Apartment Communities, Inc. - Institutional Investor Day - Raleigh, NC - September 10, 2007 What is it, and how do we identify and add value? Technology Guiding Principles § Favor proven technology over bleeding edge § Buy versus build applications when possible § Keep IT aligned with property operations IT Strategy Mid-America Apartment Communities, Inc. - Institutional Investor Day - Raleigh, NC - September 10, 2007 Property Management Systems HR / Payroll Accounts Payable / General Ledger Asset Reports Performance Management Business Intelligence Data Infrastructure Mid-America Apartment Communities, Inc. - Institutional Investor Day - Raleigh, NC - September 10, 2007 Management Team Business Vision Region 2 Pilot Properties GAP Analysis Region 3 Region 5 Region 4 Region 6 Region 1 Client Install Data Conversion Training How do we manage technological change in the organization? Project Deployment Process Mid-America Apartment Communities, Inc. - Institutional Investor Day - Raleigh, NC - September 10, 2007 Where have we deployed technology to create value? Date Technology Web based Property Management (MRI) May 2004June 2004 Automated Resident Screening (Saferent) December 2004 Asset Reporting July 2005 Utility Billing Integration July 2005 October 2005 Rent Collections (Real-Time Reporting and Follow-up) Vacant Elect Recovery Automation July 2006 Collections Agency Integration April 2007 Late Fee Automation Move-In Fee/Deposit Automation May 2007 May 2007 Yield Management (LRO) September 2007 Web-based Purchasing System (Ops Buyer) 1Q08 Web Development - On-line Upgrades/Integrations Technology Progress Report Mid-America Apartment Communities, Inc. - Institutional Investor Day - Raleigh, NC - September 10, 2007 On-line Solutions Yield Management Purchasing Real-time Asset Reporting Fee Automation Utilities Management Resident Screening Collections Management Property Operating System MAA Operational Systems Mid-America Apartment Communities, Inc. - Institutional Investor Day - Raleigh, NC - September 10, 2007 § Improvement resulting from successful implementation of § Automated screening technology § Real-time reporting technology § Collection agency integrations § Reduced net delinquency as a percent of NPR from 1.20% (2002-2004 average) to 0.79% (2005-2007 average) § Results of $1.2 million in 2007 or $.04 per share Same Store Delinquency Integrations Mid-America Apartment Communities, Inc. - Institutional Investor Day - Raleigh, NC - September 10, 2007 § Improvement resulting from successful implementation of § Automated utility billing § Vacant elect recovery automation § Real-time reporting technology § Implemented real-time collection follow-up process § Decreased billing fees/expenses to MAA § Increased fees to residents § Increased collections from 82% to 99% of billed § Results of $3.2 million in 2007 or $.11 per share Utility Integrations Mid-America Apartment Communities, Inc. - Institutional Investor Day - Raleigh, NC - September 10, 2007 § Improvement resulting from successful implementation of § Automation of move-in fees § Automation of late fees § Reporting of term fees § Collection follow-up/focus process § Increased same store fees from annual improvement of 7% from 2004-2006 to 19% in 2007 § Results of $1.47 million or $.05 per share in 2007 Fee Automation Mid-America Apartment Communities, Inc. - Institutional Investor Day - Raleigh, NC - September 10, 2007 § Real-time, company wide visibility of expenses § Enhancement of budgetary controls § Automation of purchasing approval process § Electronic procurement and invoicing for larger vendors § Enhanced ability for managing network spending § Systems tailored to multi-family real estate OpsBuyer Purchasing System Mid-America Apartment Communities, Inc. - Institutional Investor Day - Raleigh, NC - September 10, 2007 YIELD MANAGEMENT Chris Lynn Director, Pricing Mid-America Apartment Communities, Inc. - Institutional Investor Day - Raleigh, NC - September 10, 2007 2006 - Successful Test of LRO on 7 Pilot Properties § Pilot included test and control properties § Revenue lift of 2.8% § Results in line with tests by other users 2007 - Complete Rollout Across Entire Portfolio § Staggered rollout plan § Rollout completed May 2007 § Positive response from property management § Conducting bi-weekly calls to review 7 key variables Rents Traffic 60-day exposure Renewals Market conditions Lease expirations Closing rates Yield Management Summary Mid-America Apartment Communities, Inc. - Institutional Investor Day - Raleigh, NC - September 10, 2007 Lift versus Market (Reis) - 2Q07 § High Growth - Outperform 2.8% § Income Plus - Outperform 3.5% § Stable - Outperform 4.0% § Weighted average - Outperform 3.1% Yield Management Results Mid-America Apartment Communities, Inc. - Institutional Investor Day - Raleigh, NC - September 10, 2007 Yield Management Results Mid-America Apartment Communities, Inc. - Institutional Investor Day - Raleigh, NC - September 10, 2007 Internal Improvement (YOY Revenue Growth) § 5 month comparison § Pre-LRO - 4.0% increase § Post-deployment - 5.4% increase § Overall lift - 1.4% Yield Management Results Mid-America Apartment Communities, Inc. - Institutional Investor Day - Raleigh, NC - September 10, 2007 Additional Growth Expected § Current results include limited re-pricing opportunities § Renewals expected to provide additional lift § Automated approach to renewals yields consistent increases Expected Shareholder Value Added § 2.5% - 3.0% lift a reasonable target Yield Management Results Mid-America Apartment Communities, Inc. - Institutional Investor Day - Raleigh, NC - September 10, 2007 Enhanced Lease Expiration Management § Property specific demand forecast § Centralized management § Allows prospects flexibility…for the right price Automated Make Ready Calendar § Leverages data from multiple systems § LRO - supply and demand forecast § MRI - make ready data § Hyperion - maintenance headcount information § Automatically generates schedule of units to make ready § Ensures focus on units in highest demand § Creates efficiencies through a structured approach LRO System - Other Benefits Mid-America Apartment Communities, Inc. - Institutional Investor Day - Raleigh, NC - September 10, 2007 WEB-BASED SOLUTIONS Melintha Ogle Director, Marketing Mid-America Apartment Communities, Inc. - Institutional Investor Day - Raleigh, NC - September 10, 2007 Online Leads as a Percent of Total Traffic 2005 - 18% 2006 - 23% 2007 - 30% Creating value through online lead generation § 1.3 million property website visitors forecasted for 2007 § Online lead generation increase of 67% over the past three years § 19% decrease in print traffic YTD, 75% increase in online traffic at half the cost per lease MAA Average Cost per Lease - $209 Total Email and Walk-in Traffic Up 33% Traffic Increase Percentage by Category, YTD 2007 Online Customer Solutions Platform Mid-America Apartment Communities, Inc. - Institutional Investor Day - Raleigh, NC - September 10, 2007 Creating value through online lead generation 1. Minimize clicks between prospect and the property via acustomer-centric web presence § Self-contained property URL’s, integrated across all advertising channels § 23% of online leads generated through organic search § 80% of organic leads originate at the property level 2. Maximize lead capture through centralized off-site lead response § Results: 26% closing ratio of online prospects 21% of move-ins originate online www.talusranch.com www.lighthousect.com www.preserveatbriercreek.com Online Customer Solutions Platform Mid-America Apartment Communities, Inc. - Institutional Investor Day - Raleigh, NC - September 10, 2007 Launch of new community websites, Winter 2007 Re-Lease Opportunity Resident Retention New Lease Capture Lead Generation Seamless Online Leasing Portal • Real time availability search • LRO pricing by lease term • Self-screening for approval • Online application • Integrated fee payment Resident Portal • Web-enabled customer service • Online lease renewal • New customer referral generation • Resident relocation opportunity • Reinforcement of MAA brand Online Customer Solutions Platform Mid-America Apartment Communities, Inc. - Institutional Investor Day - Raleigh, NC - September 10, 2007 MAA web strategy - What’s next? New Aesthetics and Navigation Enriched Content Photo gallery Colorized, interactive floorplans Streaming video E-brochure Text messaging function Online rent payment Online service requests Interactive newsletters Resident rewards program Regional and Local Search Maps ILS functionality Optimized state/local search relevance Organic and paid search capability 2007 pilot (10 properties, 4 month period) 748 phone and email leads 16% closing ratio Online Customer Solutions Platform Mid-America Apartment Communities, Inc. - Institutional Investor Day - Raleigh, NC - September 10, 2007 MAA web strategy - What’s next? Fully-Integrated Online Customer Solution Regional/Local Search Maps Corporate Website Property Website Seamless Mapping Function to Properties Drives Organic and Paid Search to Properties Traffic Generation Efficiency Reinforces the MAA Brand Inexpensive Re-Lease Opportunities Online Customer Solutions Platform Mid-America Apartment Communities, Inc. - Institutional Investor Day - Raleigh, NC - September 10, 2007 Creating Shareholder Value § Utilizing proven technology § Expand revenue opportunities § Enhance customer value § Improve business processes § Evaluate new technologies to determine value § Blogging § Instant messaging § RSS § Sites translated into Spanish § Mobile website address On-line Solutions Yield Management Purchasing Real-time Asset Reporting Fee Automation Utilities Management Resident Screening Collections Management Property Operating System Wrap-up Mid-America Apartment Communities, Inc. - Institutional Investor Day - Raleigh, NC - September 10, 2007 TECHNOLOGY DEVELOPMENT REDEVELOPMENT PORTFOLIO QUALITY DEVELOPMENT Mid-America Apartment Communities, Inc. Institutional Investor Day Raleigh, NC September 10, 2007 Mid-America Apartment Communities, Inc. - Institutional Investor Day - Raleigh, NC - September 10, 2007 Superior Investment Returns § Familiar, high growth markets § Opportunities with clear cost advantages § Partner with experts § Excellent risk-adjusted returns Limited Risk § Limited MAA overhead commitment § Manageable number of development projects § “Fix" construction costs § Purchase with construction and lease-up risk squeezed out Strategy Mid-America Apartment Communities, Inc. - Institutional Investor Day - Raleigh, NC - September 10, 2007 Project Units Location Cost/Price Status Talus Ranch 480 Phoenix, AZ $62.0 MM 100% delivered 83% leased/preleased Brier Creek II 200 Raleigh, NC $24.0 MM 100% delivered 58% leased/preleased St. Augustine II 124 Jacksonville, FL $13.0 MM Notice to proceed given Copper Ridge I 216 Dallas, TX $19.2 MM Construction began 7/30/2007 Copper Ridge II 200 Dallas, TX 2009 Start Farmington Village 280 Charleston, SC Under contract to acquire Total 1,500 $118.2 MM Project Overview Mid-America Apartment Communities, Inc. - Institutional Investor Day - Raleigh, NC - September 10, 2007 Project Timeline Mid-America Apartment Communities, Inc. - Institutional Investor Day - Raleigh, NC - September 10, 2007 Copper Ridge I Dallas, TX 216 units Start Date: 7/30/2007 Completion: 4Q08 Stabilization: 2Q09 Cost: $19.2 MM Rents: $0.94 - $1.15 NOI Yield: 9.1% Construction in Process Mid-America Apartment Communities, Inc. - Institutional Investor Day - Raleigh, NC - September 10, 2007 St. Augustine at the Lake II Jacksonville, FL 124 units Start Date: 8/15/2007 Completion: 3Q08 Stabilization: 4Q08 Cost: $13.0 MM Rents: $0.91 - $1.12 NOI Yield: 7.2% Construction in Process Mid-America Apartment Communities, Inc. - Institutional Investor Day - Raleigh, NC - September 10, 2007 Goals § Quality product § Timely delivery § On cost Active and thorough review process - in house skill set § Project design review and analysis § Civil plan review and analysis § Architectural review and analysis § ADA compliance review § Landscape planning Systematic site and process review § Slab, framing, mechanical § ADA § Change-order management § Turnover liaison Construction Management Mid-America Apartment Communities, Inc. - Institutional Investor Day - Raleigh, NC - September 10, 2007 Brier Creek II Raleigh, NC 200 units Completion: 8/10/2007 % Leased: 58% Stabilization: 2Q08 Cost: $24.0 MM Rents: $0.82 - $1.04 NOI Yield: 7.7% Lease-up in Process Mid-America Apartment Communities, Inc. - Institutional Investor Day - Raleigh, NC - September 10, 2007 Talus Ranch Phoenix, AZ 480 units Completion: 3Q06 % Leased: 83% Stabilization: 4Q07 Cost: $62.0 MM Rents: $1.01 - $1.19 IRR: 10% Lease-up in Process Mid-America Apartment Communities, Inc. - Institutional Investor Day - Raleigh, NC - September 10, 2007 Farmington Village Charleston, SC 280 units Completion: 3Q07 % Leased: 65% Stabilization: 2Q08 Rents: $0.79 - $1.06 IRR: 10.3% Lease-up in Process Mid-America Apartment Communities, Inc. - Institutional Investor Day - Raleigh, NC - September 10, 2007 TECHNOLOGY DEVELOPMENT REDEVELOPMENT PORTFOLIO QUALITY REDEVELOPMENT Mid-America Apartment Communities, Inc. Institutional Investor Day Raleigh, NC September 10, 2007 Mid-America Apartment Communities, Inc. - Institutional Investor Day - Raleigh, NC - September 10, 2007 Our goal is to § Capture superior investment returns § Enhance property values § Accelerate our pricing in strong submarkets We achieve these goals by § Approving projects only after submarket analysis and testing has been completed § Implementing with standardized products that provide purchase power and flexibility across portfolio § Property specific needs + submarket opportunities customized plan that is executed for optimal results § Monitoring the results daily through our web-based operating platform Objectives Mid-America Apartment Communities, Inc. - Institutional Investor Day - Raleigh, NC - September 10, 2007 § Job growth § Housing demand § Single family price point to multifamily Evaluate all communitiesbased on Prioritize by NetAbsorption Housing Supply/Demand § A >.15 § B .07 - .14 § C .01 - .06 § D <.01 Evaluate all communitieson rent per square foot Prioritize bySubmarket Rent “Gap” Submarket Opportunity § Curb appeal § Exterior buildings § Amenities § Recreation areas Evaluate all communitiesbased on Generate List ofCapital Needed toClose “Gap” Revenue Capital Plan § Return hurdles § Rent increase versus gap § Risk Evaluate all communitiesbased on Execute Plan onCommunities thatMeet Returns Prioritize Investment Opportunities Redevelopment Strategy Identification Process - Macro Level Mid-America Apartment Communities, Inc. - Institutional Investor Day - Raleigh, NC - September 10, 2007 1. Process efficiencies § Unit Production Report for daily monitoring/evaluating inventory § JIT payment structure with Barnett Supply competing for market share with HD Supply § Shared scope with general contractors, in-house labor and smaller vendors to minimize cost and complete within minimal time frame 2. Product efficiencies § Switch plate design saves 4 hours per unit $180 per unit for savings of $576,000 § New plank flooring allows for one piece to be replaced if damaged instead of whole floor § New bath lighting allows less bulbs to provide same amount of light § New appliances resulting in less service calls, more user features § New plumbing fixtures resulting in less service calls for drips and leaks MAA does it better in 2 primary ways Execution Strategy Mid-America Apartment Communities, Inc. - Institutional Investor Day - Raleigh, NC - September 10, 2007 Current Pipeline § 3,200 units will be completed in Unit Interior Program by end of 2007 § $5,200 per unit is average investment § >$16.6 million invested § >$110 per unit is average rent above non-redeveloped units § FFO contribution of $.06 per share Additional Opportunity (3 to 5 years) § Potential to invest $100 million in up to 18,800 units § Capital deployed in Unit Interior Program and/or part of other value add initiatives (i.e. clubroom, amenities, landscaping) § Potential FFO contribution of $.20 to $.25 per share through same period Summary Mid-America Apartment Communities, Inc. - Institutional Investor Day - Raleigh, NC - September 10, 2007 Forecasted value add opportunities have increased to over 22,000 units since inception of program in 2005 due to § Market improvements § Broader ‘value add’ capital opportunities within portfolio § Process efficiencies Growth Projections Mid-America Apartment Communities, Inc. - Institutional Investor Day - Raleigh, NC - September 10, 2007 We expect to see this impact our revenue growth and have a potential impact of § An incremental $.06 per share over the next 3 to 5 years § A cumulative FFO per share of $.20 - $.25 over same period § A planned plateau of the program by 2012 FFO Impact Mid-America Apartment Communities, Inc. - Institutional Investor Day - Raleigh, NC - September 10, 2007 Cary, NC § Built in 1988 § Purchased in 1997 § 194 units Current results § 20% of units completed at $5,000 per unit § 100% of all completed units leased § $110 above non-redeveloped units § 17.7% rent increase § >14% un-leveraged IRR § Plans are to accelerate the program in 2008 to complete all units by 2009 Before After Hermitage at Beechtree Mid-America Apartment Communities, Inc. - Institutional Investor Day - Raleigh, NC - September 10, 2007 Before average rent $822 Hampton, VA § 296 units § >45% completed § $6,900 per unit § >25% IRR After average rent $1,023 Township in Hampton Woods Mid-America Apartment Communities, Inc. - Institutional Investor Day - Raleigh, NC - September 10, 2007 Before average rent $762 Charleston, SC § 208 units § 100% completed § $7,600 per unit § >10% IRR After average rent $914 Runaway Bay Mid-America Apartment Communities, Inc. - Institutional Investor Day - Raleigh, NC - September 10, 2007 Before average rent $852 Memphis, TN § 82 units § >60% completed § $8,000 per unit § >30% IRR After average rent $1,123 Park Estate Mid-America Apartment Communities, Inc. - Institutional Investor Day - Raleigh, NC - September 10, 2007 Before average rent $661 Nashville, TN § 286 units § >40% completed § $5,300 per unit § >13% IRR After average rent $817 Brentwood Downs
